IN THE SUPREME COURT OF NORTH CAROLINA
                                  No. 556PA13
                            Filed 19 December 2014

STATE OF NORTH CAROLINA

            v.
TIMOTHY JOHN LONG



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 753 S.E.2d 398

(2013), finding no prejudicial error in a judgment entered on 19 September 2012 by

Judge R. Allen Baddour in Superior Court, Mecklenburg County. Heard in the

Supreme Court on 10 September 2014.


      Roy Cooper, Attorney General, by Angenette Stephenson, Assistant Attorney
      General, for the State.

      Office of the Public Defender, by Julie Ramseur Lewis, Assistant Public
      Defender, for defendant-appellant.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
 STATE V. LONG

Opinion of the Court




        -2-